 Case 2:19-cv-06753-GJS Document 22 Filed 11/05/20 Page 1 of 9 Page ID #:441


1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11       JON W.,1                                   Case No. 2:19-cv-06753-GJS
12                  Plaintiff
13            v.                                    MEMORANDUM OPINION AND
                                                    ORDER
14       ANDREW M. SAUL, Commissioner
         of Social Security,2
15
                    Defendant.
16
17
18                               I.   PROCEDURAL HISTORY
19          Plaintiff Jon W. (“Plaintiff”) filed a complaint seeking review of the decision
20   of the Commissioner of Social Security denying his application for Disability
21   Insurance Benefits (“DIB”). The parties filed consents to proceed before the
22   undersigned United States Magistrate Judge [Dkts. 10 and 11] and briefs addressing
23   disputed issues in the case [Dkt. 18 (“Pl. Br.”) and Dkt. 21 (“Def. Br.”)]. The matter
24   is now ready for decision. For the reasons discussed below, the Court finds that this
25
     1
26          In the interest of privacy, this Order uses only the first name and the initial of
     the last name of the non-governmental party.
27
     2
            Andrew M. Saul, now Commissioner of the Social Security Administration, is
28   substituted as defendant for Nancy A. Berryhill. See Fed. R. Civ. P. 25(d).
 Case 2:19-cv-06753-GJS Document 22 Filed 11/05/20 Page 2 of 9 Page ID #:442


1    matter should be remanded for further proceedings.
2
3                II.   ADMINISTRATIVE DECISION UNDER REVIEW
4       Plaintiff filed for DIB on September 2, 2015, alleging a period of disability
5    beginning August 30, 2015, due to visual impairment, back and knee pain.
6    [Administrative Record (“AR”) 182-188.] After Plaintiff’s original application was
7    denied, Plaintiff appeared and testified at a hearing before Administrative Law
8    Judge Laura Fernandez. [AR 29-70.]
9          Applying the five-step sequential evaluation process, the ALJ found that
10   Plaintiff was not disabled. See 20 C.F.R. §§ 416.920(b)-(g)(1). [AR 15-23.] At
11   step one, the ALJ found that Plaintiff had not engaged in substantial gainful activity
12   since August 30, 2015, the alleged onset date. [AR 18.] At step two, the ALJ found
13   that Plaintiff suffered from severe impairments including “cataracts bilaterally and
14   keratoconus.” [AR 18.] The ALJ determined at step three that Plaintiff did not have
15   an impairment or combination of impairments that meets or medically equals the
16   severity of one of the listed impairments. [AR 18.]
17         The ALJ found that Plaintiff had the residual functional capacity (RFC) to
18   perform a full range of work at all exertional levels except:
19                He is limited to no more than occasional near visual acuity
20                and no more than occasional far visual acuity. He should
                  not work at unprotected heights, with or around dangerous
21                machinery, or near large bodies of open water. He should
                  not climb ladders, ropes, or scaffolds, and should not drive
22                at night, in rain or on cloudy days. [AR 19.]
23
     Applying this RFC, the ALJ found that Plaintiff could not return to his past relevant
24
     work as a Network Administrator/ IT specialist, but determined that based on his
25
     age (56 years old), high school education, and ability to communicate in English, he
26
     could perform representative occupations such as grocery bagger, conveyor feeder,
27
     car washer, or irrigator and, thus, is not disabled. [AR 22.]
28
                                                2
 Case 2:19-cv-06753-GJS Document 22 Filed 11/05/20 Page 3 of 9 Page ID #:443


1                            III.   GOVERNING STANDARD
2          Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s decision to
3    determine if: (1) the Commissioner’s findings are supported by substantial evidence;
4    and (2) the Commissioner used correct legal standards. See Carmickle v. Comm’r
5    Soc. Sec. Admin., 533 F.3d 1155, 1159 (9th Cir. 2008); Brewes v. Comm’r Soc. Sec.
6    Admin., 682 F.3d 1157, 1161 (9th Cir. 2012) (internal citation omitted).
7    “Substantial evidence is more than a mere scintilla but less than a preponderance; it
8    is such relevant evidence as a reasonable mind might accept as adequate to support a
9    conclusion.” Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 522-23 (9th Cir.
10   2014) (internal citations omitted).
11         The Court will uphold the Commissioner’s decision when the evidence is
12   susceptible to more than one rational interpretation. See Molina v. Astrue, 674 F.3d
13   1104, 1110 (9th Cir. 2012). However, the Court may review only the reasons stated
14   by the ALJ in his decision “and may not affirm the ALJ on a ground upon which he
15   did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). The Court will not
16   reverse the Commissioner’s decision if it is based on harmless error, which exists if
17   the error is “inconsequential to the ultimate nondisability determination, or if despite
18   the legal error, the agency’s path may reasonably be discerned.” Brown-Hunter v.
19   Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (internal quotation marks and citations
20   omitted).
21                                   IV.    DISCUSSION

22   1.    The ALJ Erred in Discounting Plaintiff’s Credibility
23         In his first issue, Plaintiff contends the ALJ failed to properly consider his
24   credibility. Specifically, Plaintiff argues that the ALJ did not provide a legally
25   sufficient reason to reject his testimony and rather performed no credibility analysis
26   at all. (Pl. Br. at 5-7.). The Commissioner responds that while the ALJ primarily
27   discounted Plaintiff’s subjective complaints as inconsistent with the objective
28   evidence, the ALJ also considered Plaintiff’s “relatively normal daily activities” and
                                                3
 Case 2:19-cv-06753-GJS Document 22 Filed 11/05/20 Page 4 of 9 Page ID #:444


1    “conservative course of treatment” as credibility considerations. (Def.’s Br. at 6-7).
2    The Court disagrees with the Commissioner.
3          A.     Legal Standard
4          The Commissioner must make specific credibility findings, supported by the
5    record. SSR 96-7p. To determine whether testimony concerning symptoms is
6    credible, the Commissioner engages in a two-step analysis. Lingenfelter v. Astrue,
7    504 F.3d 1028, 1035-36 (9th Cir. 2007). First, the Commissioner must determine
8    whether a claimant produced objective medical evidence of an underlying
9    impairment “which could reasonably be expected to produce the pain or other
10   symptoms alleged.” Id. at 1036 (quoting Bunnell v. Sullivan, 947 F.2d 341, 344 (9th
11   Cir. 1991) (en banc)). Second, if there is no evidence of malingering, an “ALJ can
12   reject the claimant’s testimony about the severity of her symptoms only by offering
13   specific, clear and convincing reasons for doing so.” Smolen v. Chater, 80 F.3d
14   1273,1281 (9th Cir. 1996); Benton v. Barnhart, 331 F.3d 1030, 1040 (9th Cir.
15   2003). General assertions that the claimant’s testimony is not credible are
16   insufficient. See Parra v. Astrue, 481 F.3d 742, 750 (9th Cir. 2007). The ALJ must
17   identify “what testimony is not credible and what evidence undermines the
18   claimant’s complaints.” Id. (quoting Lester v. Chater, 81 F.3d 821, 834 (9th Cir.
19   1995)). “The ALJ may consider many factors in weighing a claimant’s credibility,
20   including (1) the claimant’s reputation for truthfulness; (2) inconsistencies in the
21   claimant’s testimony or between his testimony and conduct; (3) claimant’s daily
22   living activities; (4) claimant’s work record; and (5) testimony from physicians or
23   third parties concerning the nature, severity, and effect of claimant’s condition.”
24   Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002).
25         B.     Analysis
26         Having carefully reviewed the record, the Court finds that the ALJ’s vague
27   references to Plaintiff’s activity level and sparse treatment failed to provide specific,
28   clear and convincing reasons for discounting Plaintiff’s subjective complaints. The
                                                 4
 Case 2:19-cv-06753-GJS Document 22 Filed 11/05/20 Page 5 of 9 Page ID #:445


1    ALJ summarized Plaintiff’s subjective symptom testimony as follows:
2
3          The claimant testified about his past work involving reading of
           computer screens and other reading material with small script font. He
4          had difficulties that his employer was not able to accommodate. He
5          had keratoconus, cataracts, distorted corneas, retinas with black spots.
           He stopped reading books years ago. About once a week, his vision
6          renders him useless. When he is driving, he can read the street name
7          signs on his side of the street, but reading the signs on the other side of
           the street is problematic. He limits driving on new routes to sunny days
8          only.
9
           He also has pain in his lumbar and cervical areas. His primary care
10         doctor says he is not a candidate for surgery. He uses over-the-counter
11         pain medication. The Veterans’ Administration rated his disability at
           70%; but gives him 100% because he is unemployable. He lives with
12         his 90-year old mother. He drives her to the store, but does not go in
13         with her. She shops three to five times a week. He does not drive if it
           is raining.
14
15         […]

16         For exercise, he walks and swims, he no longer lifts weights. He plays
17         the guitar two or three times a week. The claimant stayed over
           somewhere the weekend before the hearing, when he drove to La
18         Mirada, about two and a half hours, to visit his girlfriend. That is the
19         most he will drive. The have been together eleven years. If it rains, he
           just calls her. She drives day and night. It rained last weekend, so they
20         stayed home, went to the movies. He uses a computer. He watches
21         music videos; his favorite is jazz. He watches Russian foreign ministry
           recordings to maintain his comprehension. He and his girlfriend
22         recently flew to Vegas to see Diana Ross perform. [AR 19-20.]
23
24   Following these statements, the ALJ further found that:

25         After careful consideration of the evidence, I find that the claimant’s
26         medically determinable impairments could reasonably be expected to
           the cause the alleged symptoms; however, the claimant’s statements
27         concerning the intensity, persistence, and limiting effects of these
28         symptoms are not entirely consistent with the medical evidence and
                                               5
 Case 2:19-cv-06753-GJS Document 22 Filed 11/05/20 Page 6 of 9 Page ID #:446


1          other evidence in the record for the reasons explained in this decision.
           [AR 21.]
2
           Although as seen above, the ALJ made several observations related to
3
     Plaintiff’s daily activities, the ALJ merely notes certain statements Plaintiff made in
4
     his Function Report and Plaintiff’s testimony at the February 7, 2018 administrative
5
     hearing. However, the daily activities noted by the ALJ are not analyzed—how or
6
     why these activities were considered relevant by the ALJ is not discussed.
7
     “Inconsistencies between a claimant’s testimony and the claimant’s reported
8
     activities provide a valid reason for an adverse credibility determination Burrell v.
9
     Colvin, 775 F.3d 1137 (9th Cir. 2014). (citing Light v. Soc. Sec. Admin., 119 F.3d
10
     789, 792 (9th Cir.1997)). “But the ALJ did not elaborate on which daily activities
11
     conflicted with which part of Claimant’s testimony.” Burrell, 775 F.3d at 1138
12
     (emphasis in original). The Ninth Circuit Court of Appeals has unequivocally stated
13
     that its “decisions make clear that we may not take a general finding—an
14
     unspecified conflict between Claimant’s testimony about daily activities and her
15
     reports to doctors—and comb the administrative record to find specific conflicts.”
16
     Id.
17
           Likewise, despite mentioning the phrases “over the counter medication” and
18
     “not a candidate for surgery” the ALJ never cited conservative treatment as a reason
19
     to discount Plaintiff’s subjective complaints. See Bray v. Comm’r Soc. Sec. Admin.,
20
     554 F.3d 1219, 1225 (9th Cir. 2009) (“Long-standing principles of administrative
21
     law require [the Court] to review the ALJ’s decision based on the reasoning and
22
     actual findings offered by the ALJ—not post hoc rationalizations that attempt to
23
     intuit what the adjudicator may have been thinking.”).
24
           Based on the ALJ’s general statements it is possible that, as the
25
     Commissioner argues, the ALJ made these factual findings because she reasonably
26
     found Plaintiff’s lack of treatment and his ability to regularly drive and travel
27
     inconsistent with his allegations of near blindness; however, the ALJ does not say
28
                                                6
 Case 2:19-cv-06753-GJS Document 22 Filed 11/05/20 Page 7 of 9 Page ID #:447


1    this, nor does she offer any hint of how such observations might relate to Plaintiff’s
2    credibility. Because the ALJ did not actually articulate a basis for discounting
3    Plaintiff’s credibility in light of his course of treatment and daily activities, this
4    portion of the credibility determination cannot stand. The ALJ thus erred in
5    discrediting Plaintiff’s testimony, to the extent she did so based on Plaintiff’s daily
6    activities and conservative treatment.
7          ii.    Inconsistency with the Objective Medical Evidence
8          The only other reason provided by the ALJ to discount Plaintiff’s credibility
9    was that the objective medical evidence was inconsistent with Plaintiff’s testimony
10   regarding his limitations. [AR 21.] The Ninth Circuit has reiterated time and again
11   that while the lack of medical evidence to support a claimant’s allegations of
12   disabling pain is a factor that the ALJ can consider in her credibility analysis, an
13   ALJ “may not discredit the claimant’s subjective complaints solely because the
14   objective evidence fails to fully corroborate the degree of pain alleged.” Coleman v.
15   Saul, No. 19-35700, 2020 WL 6388355, 2020 U.S. App. LEXIS 34475 (9th Cir.
16   Nov. 2, 2020) (citing Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998). Indeed,
17   “it is the very nature of excess pain to be out of proportion to the medical evidence,”
18   and thus, a finding that a claimant is not credible because his pain testimony is out
19   of proportion to the medical evidence is an “inadequate reason.” Gonzalez v.
20   Sullivan, 914 F.2d 1197, 1201 (9th Cir. 1990). Instead, the ALJ must provide clear
21   and convincing reasons when finding a claimant’s pain testimony not credible.
22   Garrison v. Colvin, 759 F.3d 995, 1014-15 (9th Cir. 2014).
23         Because the ALJ stated no other rationale for rejecting Plaintiff’s testimony,
24   the Court concludes that the credibility finding is not supported by substantial
25   evidence. As there is no basis for finding this error to be harmless, reversal is
26   required.
27   2.    Other Issues
28         Finally, Plaintiff contends that the ALJ’s decision is additionally erroneous
                                                  7
 Case 2:19-cv-06753-GJS Document 22 Filed 11/05/20 Page 8 of 9 Page ID #:448


1    because the RFC did not adequately account for all of his visual limitations. [Pl.’s
2    Br. at 18-20.] In light of the Court’s conclusion that the case be remanded, it does
3    not address the final issue raised by Plaintiff, except to note that this issue would not
4    warrant a remand for benefits. However, given the errors in the ALJ’s opinion, the
5    ALJ should address Plaintiff’s additional contention of error on remand.
6                                    V.     CONCLUSION
7          The decision of whether to remand for further proceedings or order an
8    immediate award of benefits is within the district court’s discretion. Harman v.
9    Apfel, 211 F.3d 1172, 1175-78 (9th Cir. 2000). When no useful purpose would be
10   served by further administrative proceedings, or where the record has been fully
11   developed, it is appropriate to exercise this discretion to direct an immediate award
12   of benefits. Id. at 1179 (“the decision of whether to remand for further proceedings
13   turns upon the likely utility of such proceedings”). But when there are outstanding
14   issues that must be resolved before a determination of disability can be made, and it
15   is not clear from the record the ALJ would be required to find the claimant disabled
16   if all the evidence were properly evaluated, remand is appropriate. Id. A remand
17   for an immediate award of benefits is appropriate “only in rare circumstances.”
18   Brown-Hunter v. Colvin, 806 F.3d 487, 495 (9th Cir. 2015) (internal citation
19   omitted).
20         The Court finds that remand is appropriate because the circumstances of this
21   case do not preclude the possibility – and in this case, may even be likely – that
22   further administrative review could remedy the ALJ’s errors. On remand, the
23   Commissioner must re-evaluate Plaintiff’s pain/subjective symptom assertions and
24   testimony properly, which in turn may lead to the formulation of a new RFC and the
25   need for additional vocational expert testimony. The Court therefore declines to
26   exercise its discretion to remand for an immediate award of benefits. See INS v.
27   Ventura, 537 U.S. 12, 16 (2002) (upon reversal of an administrative determination,
28   the proper course is remand for additional agency investigation or explanation,
                                                 8
 Case 2:19-cv-06753-GJS Document 22 Filed 11/05/20 Page 9 of 9 Page ID #:449


1    “except in rare circumstances”); Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir.
2    2015) (“Unless the district court concludes that further administrative proceedings
3    would serve no useful purpose, it may not remand with a direction to provide
4    benefits.”).
5           For all of the foregoing reasons, IT IS ORDERED that:
6          (1) the Decision of the Commissioner is REVERSED and this matter
7              REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for further
8              administrative proceedings consistent with this Memorandum Opinion and
9              Order; and
10         (2) Judgment be entered in favor of Plaintiff.
11
12      IT IS SO ORDERED.
13
14   DATED: November 5, 2020               _______________________________
                                           GAIL J. STANDISH
15                                         UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               9
